UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ETTA BERNADETTE LAHAI,
Petitioner,

v.
                                                                      No. 96-2296
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A71-798-670)

Submitted: March 4, 1997

Decided: April 16, 1997

Before ERVIN and WILKINS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard S. Fishbein, JOHN O'LEARY & ASSOCIATES, Washing-
ton, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, Donald E. Keener, Deputy Director, Kristin A. Cabral, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Etta Bernadette Lahai petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we deny the petition.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. 8 U.S.C.
§ 1158(a) (1994). The Act defines a refugee as a person unwilling or
unable to return to his native country "because of persecution or a
well-founded fear of persecution on account of race, religion, nation-
ality, membership in a particular social group, or political opinion."
8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 948 F.2d 962, 969 (5th Cir.
1991)).

                    2
We must uphold the Board's determination that Lahai is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all possible def-
erence. Huaman-Cornelio, 979 F.2d at 999. The decision may be "re-
versed only if the evidence presented by [Lahai] was such that a
reasonable factfinder would have to conclude that the requisite fear
of persecution existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Lahai, who overstayed a tourist visa in the United States in Sep-
tember 1991, disagrees with the Board's finding that she failed to ade-
quately support her claim that the harm she fears is reasonably related
to any of the statutory grounds for asylum. Our review reveals, how-
ever, that substantial evidence supports the Board's finding that Lahai
fears general conditions of violence and unrest in her country, which
do not qualify her for asylum. See Matter of Mogharrabi, 19 I&N
Dec. 439, 447 (BIA 1987).

Evidence established that Lahai, a native and citizen of Sierra
Leone, is a wealthy, prominent member of the Mende tribe whose
brother was once the paramount chief of the Yawei chieftain and a
member of the All People's Congress (APC) government. In April
1991, Liberian rebels attacked Lahai's village and killed her husband
when he refused to allow them into the house. Lahai was not in town
at the time and did not witness the attack. A year later, Lahai's son,
a lieutenant in the APC military, was killed during the coup in which
the APC was overthrown and another party took control of the gov-
ernment. Lahai returned to Sierra Leone for a forty-five day trip,
without incident, to attend his funeral.

Lahai maintains that she is in danger in her home country due to
her membership in the Mende tribe and because of imputed political
opinion, her son and other family members' support of the deposed
APC. However, while the losses Lahai has suffered are surely tragic,
substantial evidence in the record supports the Board's finding that
Lahai's belief that her husband and son were both targeted for murder
is speculative.

The evidence suggests that Lahai's husband and son were mur-
dered along with countless others in the midst of general violence.

                    3
There is no evidence in the record that Mende tribe members suffer
persecution, and Lahai admitted that she knows almost nothing about
the circumstances of her son's death. Moreover, as the Board
observed, Lahai's fear of return does not appear to be countrywide,
as she has never experienced problems in Freetown and remained
there for over a month unmolested after the coup in 1992. See Matter
of Acosta, 19 I&N Dec. 211, 235 (BIA 1985). Consequently, the
Board's denial of Lahai's request for asylum is supported by substan-
tial evidence.

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430. As
Lahai has not established entitlement to asylum, she cannot meet the
higher standard for withholding of deportation.

We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

PETITION DENIED

                    4